Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether defendant was deprived of counsel and a fair trial, and whether his rights to due process under the Fourteenth Amendment were thereby violated or infringed. The Court of Appeals held that there was no violation or infringement of defendant’s rights. [See 7 N Y 2d 942.]